DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on August 9, 2021, December 29, 2021, March 28, 2022, and August 24,22 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (U.S. Patent Application Publication # 2017/0373802 A1) in view of Gao et al. (U.S. Patent Application Publication # 2020/0068566 A1).
Regarding claim 1, Bergstrom et al. teach a wireless communication method (Fig.2), comprising: 
receiving, by a terminal device (Fig.2 @ 18), downlink channel transmitted in time slots (Fig.2 @ 102); and
sending, by the terminal device, an HARQ feedback corresponding to the downlink channel in a first slot (Fig.2 @ 106; Paragraph [0076]); 
wherein a second slot is indicated to transmit feedback information corresponding to the downlink channel (read as transmit HARQ Feedback at subframe T+K (Fig.2 @ 106)), and 
the second slot is different from the first slot. (read as subframe T+K (Fig.2 @ 106); For example, “A DCI scheduled at subframe T would then render feedback at subframe T+K.”(Paragraph [0076]))
However, Bergstrom et al. fail to explicitly teach sending a Non-Acknowledge (NACK)
Gao et al. teach a method for sending a Non-Acknowledge (NACK). (read as “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a NACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of improving time resource selection for uplink/ feedback messages by devices in a communication network.
Regarding claim 7, Bergstrom et al. teach an apparatus in a terminal device (Fig.2 @ 18, Fig.19 @ 18 and Fig.20 @ 18), comprising: 
a transceiver (Fig.19 @ 32; Fig.20 @ 40-1), 
a processor (Fig.19 @ 28 and Fig.20 @ 40-2) and a memory (Fig.19 @ 30 and Fig.20 @ 40-3) storing program instructions, 
wherein when the program instructions are executed by the processor (Fig.19 @ 28 and Fig.20 @ 40-2), the apparatus (Fig.2 @ 18; Fig.20 @ 18)is configured to: 
receive, through the transceiver, downlink channel transmitted in time slots (Fig.2 @ 102): and
send, through the transceiver, an HARQ feedback information corresponding to the downlink channel in a first slot (Fig.2 @ 106; Paragraph [0076]); 
wherein a second slot is indicated to transmit feedback information corresponding to the downlink channel(read as transmit HARQ Feedback at subframe T+K (Fig.2 @ 106)), and 
the second slot is different from the first slot. (read as subframe T+K (Fig.2 @ 106); For example, “A DCI scheduled at subframe T would then render feedback at subframe T+K.”(Paragraph [0076]))
However, Bergstrom et al. fail to explicitly teach the step to send a Non-Acknowledge (NACK)
Gao et al. teach a method to send a Non-Acknowledge (NACK). (read as “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a NACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of improving time resource selection for uplink/ feedback messages by devices in a communication network.
Regarding claim 13, Bergstrom et al. teach a non-transitory computer-readable medium (Fig.19 @ 30 and Fig.20 @ 40-3), configured to store a computer program (read as instructions (Paragraph [0022])), 
wherein the computer program comprises instructions (read as instructions (Paragraph [0022])) for causing a terminal device (Fig.2 @ 18, Fig.19 @ 18, and Fig.20 @ 18) to perform a wireless communication method comprising: 
receiving downlink channel transmitted in time slots (Fig.2 @ 102); and 
sending an HARQ feedback information corresponding to the downlink channel in a first slot (Fig.2 @ 106; Paragraph [0076]); 
wherein a second slot is indicated to transmit feedback information corresponding to the downlink channel (read as transmit HARQ Feedback at subframe T+K (Fig.2 @ 106)), and 
the second slot is different from the first slot. (read as subframe T+K (Fig.2 @ 106); For example, “A DCI scheduled at subframe T would then render feedback at subframe T+K.”(Paragraph [0076]))
However, Bergstrom et al. fail to explicitly teach sending a Non-Acknowledge (NACK)
Gao et al. teach a method for sending a Non-Acknowledge (NACK). (read as “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a NACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of improving time resource selection for uplink/ feedback messages by devices in a communication network.
Regarding claims 2, 8, and 14, and as applied to claims 1, 7, and 13 above, Bergstrom et al., as modified by Gao et al., teach a method, apparatus, and medium (Fig.2 @ 18, Fig.19 @ 18, and Fig.20 @ 18) further comprising: 
sending, by the terminal device, the feedback information corresponding to the downlink channel in the second slot. (read as subframe T+K (Fig.2 @ 106; Paragraph [0076]); For example, “A DCI scheduled at subframe T would then render feedback at subframe T+K.”( Fig.2 @ 106; Paragraph [0076]))
Regarding claims 5, 11, and 17, and as applied to claims 2, 18, and 14 above, Bergstrom et al. teach “Systems and methods are disclosed for providing efficient downlink Hybrid Automatic Request (HARQ) feedback.”(Fig.2, 19, and 20; Abstract) 
However, Bergstrom et al. fail  to explicitly teach wherein the feedback information corresponding to the downlink channel is ACK or NACK.
Gao et al. teach a method wherein the feedback information corresponding to the downlink channel is ACK or NACK. (read as “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a ACK/NACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of improving time resource selection for uplink/ feedback messages by devices in a communication network.
Regarding claims 6, 12, and 18, and as applied to claims 2, 8, and 14 above, Bergstrom et al. teach “Systems and methods are disclosed for providing efficient downlink Hybrid Automatic Request (HARQ) feedback.”(Fig.2, 19, and 20; Abstract) 
However, Bergstrom et al. fail  to explicitly teach determining, by the terminal device according to a result of the downlink channel, the feedback information corresponding to the downlink channel is ACK. 
Gao et al. teach determining, by the terminal device according to a result of the downlink channel, the feedback information corresponding to the downlink channel is ACK. (read as ACK feedback information (Paragraph [0221]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a ACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of improving time resource selection for uplink/ feedback messages by devices in a communication network.
Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (U.S. Patent Application Publication # 2017/0373802 A1), in view of Gao et al. (U.S. Patent Application Publication # 2020/0068566 A1), and the R1-154309 document  (“HARQ-ACK codebook determination” 24th-28th August 2015).
Regarding claims 3, 9, and 15, and as applied to claims 1, 7, and 13 above, Bergstrom et al. teach “Systems and methods are disclosed for providing efficient downlink Hybrid Automatic Request (HARQ) feedback.”(Fig.2, 19, and 20; Abstract) 
Gao et al. teach “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221])
However, Bergstrom et al. and Gao et al. fail  to explicitly teach wherein an Acknowledge (ACK)/NACK bit corresponding to the downlink channel is included in a HARQ-ACK codebook transmitted in the first slot. 
The R1-154309 document teaches a method wherein an Acknowledge (ACK)/NACK bit corresponding to the downlink channel is included in a HARQ-ACK codebook transmitted in the first slot. (read as Codebook Indicator (Section 3, page 2-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a codebook indicator  as taught by the R1-154309 document and the function for generating and sending a ACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of enhancing downlink transmissions by devices in a communication network.
Regarding claims 4, 10, and 16, and as applied to claims 1, 7, and 13 above, Bergstrom et al. teach “Systems and methods are disclosed for providing efficient downlink Hybrid Automatic Request (HARQ) feedback.”(Fig.2, 19, and 20; Abstract) 
Gao et al. teach “the terminal transmits ACK/NACK feedback information corresponding to a downlink shared channel scheduled by the downlink control channel or ACK/NACK feedback information corresponding to the downlink control channel, on the time domain resource.”(Paragraph [0221])
However, Bergstrom et al. and Gao et al. fail  to explicitly teach receiving, by the terminal device, indication information used for determining an ACK/NACK bit corresponding to the downlink channel included in a Hybrid Automatic Repeat reQuest (HARQ)-ACK codebook transmitted in the first slot. 
The R1-154309 document teaches a method further comprising: 
receiving, by the terminal device, indication information used for determining an ACK/NACK bit corresponding to the downlink channel included in a Hybrid Automatic Repeat reQuest (HARQ)-ACK codebook transmitted in the first slot. (read as Codebook Indicator (Section 3, page 2-4); For example, “HARQ A/N codebook is determined by a Codebook Indicator field set to the same value in every PDCCH/EPDCCH containing downlink assignments.”(Section 2.2, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a codebook indicator  as taught by the R1-154309 document and the function for generating and sending a ACK feedback information as taught by Gao et al. with the wireless device as taught by Bergstrom et al. for the purpose of enhancing downlink transmissions by devices in a communication network.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Yin et al. (U.S. Patent Application Publication # 2020/0374045 A1) teach “codebook determination of HARQ-ACK multiplexing with fallback downlink control information (DCI) and code block group (CBG) configurations.”(Paragraph [0002])
Papasakellariou (U.S. Patent Application Publication # 2016/0295561 A1) teach “determining a codeword of acknowledgement information in carrier aggregation operation.”(Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 19, 2022